MEANS, Judge,
concurring in result.
The single question on appeal is the correctness of the trial judge’s ruling which sustained Defendant’s motion for summary judgment. The motion contains a single issue.
The validity of such a ruling depends upon the parties presenting their issues pursuant to the dictates of District Court Rule 13, 12 O.S.Supp.1990, ch. 2, app. This results in the record presented to the trial judge for consideration. The trial judge then must rule on the summary judgment issues on the record presented and not on a record potentially possible. Northrip v. Montgomery Ward Co., 529 P.2d 489, 494 (Okla.1974).
The consequences to an objecting party of a failure to comply with the rules are found in the final sentence of Rule 13(b) which states:
*825If the motion for judgment is granted, the party or parties opposing the motion cannot on appeal rely on any fact or material that is not referred to or included in the statement in order to show that a substantial controversy exists.
The trial court’s proceedings are flawed because none of the parties complied with the requirements of Rule 13. The resulting decision by the trial judge was not a fully informed decision and does not support a summary disposition of the case. I would reverse the summary judgment and remand for proper consideration of the issue raised.